DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the first and second magnetic field strengths" in claim 29, lines 1 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 38 recites the limitation "the first and second magnetic field strengths" in claim 38, lines 1 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24, 27, 30-33 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woodson et al. (US 10,295,616 B2).
Regarding claim 21, Goodson et al. (figures 1, 3 and 5) disclose a method comprising: processing, via processing circuitry (microcontroller 112 and magnetic field analysis circuit 116), a plurality of magnetic field strength measurements performed around a device; determining, via the processing circuitry, a plurality of positions for the plurality of magnetic field strength measurements (plurality of magnetic sensors 108), wherein each of the plurality of positions correspond with a different one of the plurality of magnetic field strength measurements, and each of the plurality positions is relative to the device; and generating, via the processing circuitry, an image comprising a heat map based on the plurality of magnetic field strength measurements wherein the heat map is overlaying (superimposing; column 8, lines 55-67) on a representation of the device (image of the near-field object that generates the magnetic fields; column 9, lines 5-11) based on the plurality of positions (column 2, lines 30-48; column 5, lines 9-28; and column 5, line 39 – column 9, line 11).
	Regarding claim 22, Goodson et al. disclose obtaining the image via a camera (infrared light imager), and wherein generating the image comprises overlaying the heat map on the representation (column 8, lines 55-67 and column 9, lines 5-11).
Regarding claim 23, Goodson et al. disclose wherein the heat map visually indicates the plurality of magnetic field strengths measurements on the representation of the device (column 5, lines 9-28; column 8, lines 55-67 and column 9, lines 5-11).
	Regarding claim 24, Goodson et al. disclose wherein the plurality of magnetic field strengths are measured by a sensor, the sensor being a hall effect sensor or a coil (column 2, line 62- column 3, line 3).
Regarding claim 27, Goodson et al. disclose wherein the overlay further comprises a graphic, an image, or a word indicating a source of the magnetic field (column 9, lines 5-11).
	Regarding claim 30, Goodson et al. (figures 1, 3 and 5) disclose a system, comprising: storage comprising instructions executable by processing circuitry (microcontroller 112 and magnetic field analysis circuit 116); and the processing circuitry configured to execute the instructions, that when executed cause the processing circuitry to: process a plurality of magnetic field strength measurements (plurality of magnetic sensors 108) performed around a device; determine a plurality of positions for the plurality of magnetic field strength measurements, wherein each of the plurality of positions correspond with a different one of the plurality of magnetic field strength measurements, and each of the plurality positions is relative to the device; and generate an image comprising a heat map based on the plurality of magnetic field strength measurements, wherein the heat map overlays (superimposes; column 8, lines 55-67) on a representation of the device in the image (image of the near-field object that generates the magnetic fields; column 9, lines 5-11) based on the plurality of positions (column 2, lines 30-48; column 5, lines 9-28; and column 5, line 39 – column 9, line 11).
Regarding claim 31, Goodson et al. disclose instructions to cause the processing circuitry to obtain the image via a camera (infrared light imager), and wherein generating the image comprises overlaying the heat map on the representation (column 8, lines 55-67 and column 9, lines 5-11).
Regarding claim 32, Goodson et al. disclose wherein the heat map visually indicates the plurality of magnetic field strengths measurements on the representation of the device (column 5, lines 9-28; column 8, lines 55-67 and column 9, lines 5-11).
Regarding claim 33, Goodson et al. disclose wherein the plurality of magnetic field strengths are measured by a sensor, the sensor being a hall effect sensor or a coil (column 2, line 62- column 3, line 3).
Regarding claim 36, Goodson et al. disclose wherein the overlay further comprises a graphic, an image, or a word indicating a source of the magnetic field (column 9, lines 5-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 28, 29, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson et al. (US 10,295,616 B2) in view of Kowalski (US 8,260,199 B2).
Regarding claim 28, Goodson et al. disclose the method of claim 21 above. Goodson et al. do not explicitly disclose wherein the device is a smartphone, a laptop, a tablet computing device, a wearable computing device, or a mobile computing device. However, Kowalski disclose a smartphone (mobile phone) producing magnetic field strengths around the smartphone (column 3, line 66 – column 4, line 10; and column 14, lines 16-65). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the smartphone of Kowalski to the method of Goodson et al. for generating the heatmap of the smartphone.
	Regarding claim 29, Goodson et al. disclose the method of claim 21 above. Goodson et al. do not explicitly disclose wherein a source of the first and second magnetic field strengths is an NFC reader coil. However, Kowalski disclose an NFC reader coil producing magnetic field strengths around it (column 3, line 66 – column 4, line 10; and column 14, lines 16-65). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the NFC reader coil of Kowalski to the method of Goodson et al. for generating the heatmap of the NFC reader coil.
	Regarding claim 37, Goodson et al. disclose the system of claim 30 above. Goodson et al. do not explicitly disclose wherein the device is a smartphone, a laptop, a tablet computing device, a wearable computing device, or a mobile computing device. However, Kowalski disclose a smartphone (mobile phone) producing magnetic field strengths around the smartphone (column 3, line 66 – column 4, line 10; and column 14, lines 16-65). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the smartphone of Kowalski to the system of Goodson et al. for generating the heatmap of the smartphone.
Regarding claim 38, Goodson et al. disclose the system of claim 30 above. Goodson et al. do not explicitly disclose wherein a source of the first and second magnetic field strengths is an NFC reader coil. However, Kowalski disclose an NFC reader coil producing magnetic field strengths around it (column 3, line 66 – column 4, line 10; and column 14, lines 16-65). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the NFC reader coil of Kowalski to the system of Goodson et al. for generating the heatmap of the NFC reader coil.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25, 27-34 and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 10, 13, 15 and 16 of U.S. Patent No. 10,862,540. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 6, 8, 10, 13, 15 and 16 of U.S. Patent No. 10,862,540 anticipate claims 21-25, 27-34 and 36-38 of the present application.
Regarding claim 21 of the present application, claim 15 of U.S. Patent No. 10,862,540 encompasses all the claimed limitations including a method comprising: processing, via processing circuitry (computing device), a plurality of magnetic field strength measurements (first and second of magnetic field strength measurements) performed around a device (an object); determining, via the processing circuitry, a plurality of positions (first and second positions) for the plurality of magnetic field strength measurements, wherein each of the plurality of positions correspond with a different one of the plurality of magnetic field strength measurements, and each of the plurality positions is relative to the device; and generating, via the processing circuitry, an image comprising a heat map based on the plurality of magnetic field strength measurements, wherein the heat map is overlaying on a representation (image) of the device based on the plurality of positions.
Regarding claim 22 of the present application, claim 15 of U.S. Patent No. 10,862,540 encompasses all the claimed limitations including obtaining the image via a camera, and wherein generating the image comprises overlaying the heat map on the representation.
Regarding claim 23 of the present application, claim 15 of U.S. Patent No. 10,862,540 encompasses all the claimed limitations including wherein the heat map visually indicates the plurality of magnetic field strengths measurements on the representation of the device.
Regarding claim 24 of the present application, claims 15 and 13 of U.S. Patent No. 10,862,540 encompass all the claimed limitations including wherein the plurality of magnetic field strengths are measured by a sensor, the sensor being a hall effect sensor or a coil.
	Regarding claim 25 of the present application, claims 15 and 10 of U.S. Patent No. 10,862,540 encompass all the claimed limitations including wherein the heat map comprises one or more color-coded rings based on strengths of the plurality of magnetic field strengths measurements.
Regarding claim 27 of the present application, claims 15 and 10 of U.S. Patent No. 10,862,540 encompass all the claimed limitations including wherein the overlay further comprises a graphic, an image, or a word indicating a source of the magnetic field.
Regarding claim 28 of the present application, claim 16 of U.S. Patent No. 10,862,540 encompasses all the claimed limitations including wherein the device is a smartphone, a laptop, a tablet computing device, a wearable computing device, or a mobile computing device.
	Regarding claim 29 of the present application, claim 16 and 8 of U.S. Patent No. 10,862,540 encompass all the claimed limitations including wherein a source of the first and second magnetic field strengths is an NFC reader coil.
Regarding claim 30 of the present application, claim 1 of U.S. Patent No. 10,862,540 encompasses all the claimed limitations including a system, comprising: storage (memory) comprising instructions executable by processing circuitry; and the processing circuitry configured to execute the instructions, that when executed cause the processing circuitry to: process a plurality of magnetic field strength measurements (first and second of magnetic field strength measurements) performed around a device (an object); determine a plurality of positions (first and second positions) for the plurality of magnetic field strength measurements, wherein each of the plurality of positions correspond with a different one of the plurality of magnetic field strength measurements, and each of the plurality positions is relative to the device; and generate an image comprising a heat map based on the plurality of magnetic field strength measurements, wherein the heat map overlays on a representation of the device in the image based on the plurality of positions.
	Regarding claim 31 of the present application, claim 1 of U.S. Patent No. 10,862,540 encompasses all the claimed limitations including instructions to cause the processing circuitry to obtain the image via a camera, and wherein generating the image comprises overlaying the heat map on the representation (image of the object).
	Regarding claim 32 of the present application, claim 1 of U.S. Patent No. 10,862,540 encompasses all the claimed limitations including wherein the heat map visually indicates the plurality of magnetic field strengths measurements on the representation of the device.
Regarding claim 33 of the present application, claims 1 and 13 of U.S. Patent No. 10,862,540 encompass all the claimed limitations including wherein the plurality of magnetic field strengths are measured by a sensor, the sensor being a hall effect sensor or a coil.
Regarding claim 34 of the present application, claim 10 of U.S. Patent No. 10,862,540 encompasses all the claimed limitations including wherein the heat map comprises one or more color-coded rings based on strengths of the plurality of magnetic field strengths measurements.
Regarding claim 36 of the present application, claim 10 of U.S. Patent No. 10,862,540 encompasses all the claimed limitations including wherein the overlay further comprises a graphic, an image, or a word indicating a source of the magnetic field.
Regarding claim 37 of the present application, claim 4 of U.S. Patent No. 10,862,540 encompasses all the claimed limitations including wherein the device is a smartphone, a laptop, a tablet computing device, a wearable computing device, or a mobile computing device.
	Regarding claim 38 of the present application, claim 8 of U.S. Patent No. 10,862,540 encompasses all the claimed limitations including wherein a source of the first and second magnetic field strengths is an NFC reader coil.

Claims 21, 23, 24, 28-30, 32, 33, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5 and 7-10 of U.S. Patent No. 11,265,041. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, 5 and 7-10 of U.S. Patent No. 11,265,041 anticipate claims 21, 23, 24, 28-33, 37 and 38 of the present application.
Regarding claim 21 of the present application, claim 1 of U.S. Patent No. 11,265,041 encompasses all the claimed limitations including a method comprising: processing, via processing circuitry, a plurality of magnetic field strength measurements performed around a device; determining, via the processing circuitry (processor), a plurality of positions (first and second positions) for the plurality of magnetic field strength measurements, wherein each of the plurality of positions correspond with a different one of the plurality of magnetic field strength measurements, and each of the plurality positions is relative to the device; and generating, via the processing circuitry, an image comprising a heat map based on the plurality of magnetic field strength measurements (first and second magnetic field strength measurements), wherein the heat map is overlaying on a representation (digital image) of the device based on the plurality of positions.
	Regarding claim 23 of the present application, claim 1 of U.S. Patent No. 11,265,041 encompasses all the claimed limitations including wherein the heat map visually indicates the plurality of magnetic field strengths measurements on the representation of the device.
	Regarding claim 24 of the present application, claim 2 of U.S. Patent No. 11,265,041 encompasses all the claimed limitations including wherein the plurality of magnetic field strengths are measured by a sensor, the sensor being a hall effect sensor or a coil.
Regarding claim 28 of the present application, claim 4 of U.S. Patent No. 11,265,041 encompasses all the claimed limitations including wherein the device is a smartphone, a laptop, a tablet computing device, a wearable computing device, or a mobile computing device.
Regarding claim 29 of the present application, claim 5 of U.S. Patent No. 11,265,041 encompasses all the claimed limitations including wherein a source of the first and second magnetic field strengths is an NFC reader coil.
	Regarding claim 30 of the present application, claim 7 of U.S. Patent No. 11,265,041 encompasses all the claimed limitations including a system, comprising: storage comprising instructions executable by processing circuitry; and the processing circuitry configured to execute the instructions, that when executed cause the processing circuitry to: process a plurality of magnetic field strength measurements (first and second magnetic field strength measurements) performed around a device (object); determine a plurality of positions (first and second positions) for the plurality of magnetic field strength measurements, wherein each of the plurality of positions correspond with a different one of the plurality of magnetic field strength measurements, and each of the plurality positions is relative to the device; and generate an image comprising a heat map based on the plurality of magnetic field strength measurements, wherein the heat map overlays on a representation of the device in the image based on the plurality of positions.
Regarding claim 32 of the present application, claim 7 of U.S. Patent No. 11,265,041 encompasses all the claimed limitations including wherein the heat map visually indicates the plurality of magnetic field strengths measurements on the representation of the device.
	Regarding claim 33 of the present application, claim 8 of U.S. Patent No. 11,265,041 encompasses all the claimed limitations including wherein the plurality of magnetic field strengths are measured by a sensor, the sensor being a hall effect sensor or a coil.
	Regarding claim 37 of the present application, claim 9 of U.S. Patent No. 11,265,041 encompasses all the claimed limitations including wherein the device is a smartphone, a laptop, a tablet computing device, a wearable computing device, or a mobile computing device.
	Regarding claim 38 of the present application, claim 10 of U.S. Patent No. 11,265,041 encompasses all the claimed limitations including wherein a source of the first and second magnetic field strengths is an NFC reader coil.

Allowable Subject Matter
Claims 26 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Charrat et al. (US 8,914,061) disclose an RFID (Radio Frequency Identification) contactless integrated circuits which can communicate by inductive coupling or electric field coupling with other devices. 
Stagg et al. (US 9,697,393) teach methods and systems for adjusting mobile-device operating parameters based on housing-support type; the mobile device includes a housing; a data-acquisition device disposed in the housing; a sensor module configured to detect at least one housing-support element in a housing support.
Mittleman et al. (US 10,839,608) disclose a method for optimizing the placement of smart-home devices may include receiving, by a mobile computing device, a location for a smart-home device, where the mobile computing device comprises a display and a camera; rendering a view of a virtual object that represents a field-of-view of the smart-home device, where the view of the virtual object is rendered based on a position corresponding to a position of the mobile computing device; and displaying, by the mobile computing device, the view of a virtual object that represents a field-of-view of the smart-home device on the display of the mobile computing device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645